     Case 1:19-cv-01858-RGA Document 8 Filed 10/15/19 Page 1 of 2 PageID #: 626



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE
In re:                                )                               Chapter 11
                                      )
CENTER CITY HEAL TH CARE, .LLC d/b/a)
HAHNEMANN UNIVERSITY HOSPITAL, et)                                    Case No. 19-11466 (KG)
al., 1                                )
                                      )                               Jointly Administered
                     Debtors.         )
CENTER CITY HEALTHCARE, LLC d/b/a)
HAHNEMANN UNIVERSITY HOS PITAL, et)
al.,                                  )                               BAP No. 19-54
                                      )
                     Appellants,      )
                                      )
       v.                             )                               Case No. 19-cv-01858-RGA
                                      )
TENET BUSINESS SERVICES CORPORATION)
AND       CONIFER REVENUE        CYCLE)
SOLUTIONS, LLC,                       )
                                      )
                     Appellees.       )

                            ORDER GRANTING APPELLANTS' MOTION TO ACCEPT
                            DOCUMENTS INTO APPELLATE RECORD UNDER SEAL

                Upon the Appellants ' Motion to Accept Documents into Appellate Record under Seal (the

  "Motion");2 and for good cause shown; it is hereby ORDERED, ADJUDGED and DECREED

  that:

                1.          The Motion is granted.




                The Debtors in these cases, along with the last four digits of each Debtor' s federal tax identification
                number, are: Center City Healthcare, LLC (3341 ), Philadelphia Academic Health System, LLC (868 I), St.
                Christopher' s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8 I 65), HPS of
                PA, L.L.C. ( I 617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher' s Pediatric Urgent Care
                Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
                Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
                (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors' mailing address is
                230 North Broad Street, Philadelphia, Pennsylvania 19102.

                Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion .


  35998859. 1 10/10/20 19
I   • '   -   •
                     Case 1:19-cv-01858-RGA Document 8 Filed 10/15/19 Page 2 of 2 PageID #: 627



                                2.          The Clerk for the United States Bankruptcy Court for the District of Delaware

                  (the "Bankruptcy Court") is permitted and authorized to transmit to the United States District

                  Court for the District of Delaware those portions of the Designation of Record that are

                  designated as " Sealed" (the "Sealed Materials").

                                 3.         This Court will accept, under seal, the Sealed Materials, and the Sealed Materials

                  shall be treated in accordance with this Court's usual practices and procedures concerning sealed

                  materials.

                                4.          Upon the entry this Order, the Appellants shall give notice of this Order to

                  counsel for the Appellees and will transmit a copy of this Order to the Bankruptcy Court.


                  Dated: October l5 , 2019
                         Wilmington, Delaware




                                                                                 United States District Judge




                                                                            2
                  35998859. 1 10/10/20 19
